Name: Commission Regulation (EC) No 918/2002 of 30 May 2002 fixing the export refunds on malt
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|32002R0918Commission Regulation (EC) No 918/2002 of 30 May 2002 fixing the export refunds on malt Official Journal L 142 , 31/05/2002 P. 0048 - 0049Commission Regulation (EC) No 918/2002of 30 May 2002fixing the export refunds on maltTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular the third subparagraph of Article 13(2) thereof,Whereas:(1) Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund.(2) The refunds must be fixed taking into account the factors referred to in Article 1 of Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 602/2001(4).(3) The refund applicable in the case of malts must be calculated with amount taken of the quantity of cereals required to manufacture the products in question. The said quantities are laid down in Regulation (EC) No 1501/95.(4) The world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destination.(5) The refund must be fixed once a month. It may be altered in the intervening period.(6) It follows from applying these rules to the present situation on markets in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The export refunds on malt listed in Article 1(1)(c) of Regulation (EEC) No 1766/92 shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 31 May 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 89, 29.3.2001, p. 16.ANNEXto the Commission Regulation of 30 May 2002 fixing the export refunds on malt>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are as follows:C05 All destinations except for Latvia and Estonia.